Citation Nr: 1508977	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  06-22 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for hepatitis C.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to an increased rating for a forehead scar, currently rated at 30 percent.  

4.  Entitlement to an increased rating for a right knee disability, rated at 10 percent for limitation of motion and 20 percent effective November 4, 2010, for instability, to include a total rating based on individual unemployability.   


REPRESENTATION

Appellant represented by:	Kenneth LeVan, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to August 1979, with subsequent service in Reserve from April 1981 to December 1995, with periods of active duty for training, to include from August 11, 1986, to August 30, 1986.

This appeal came before the Board of Veterans' Appeals (Board) from August 2005 and May 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The May 2013 decision also denied service connection for a psychiatric disorder, and the Veteran filed a timely appeal.  In an October 2014 rating decision, the RO granted service connection for a psychiatric disorder.  As such, the issue is no longer before the Board.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is of record.  Following the hearing, the Veteran waived his right to have evidence associated with the record subsequent to the hearing initially considered by the RO. 

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 

The claim to reopen is decided herein while the other issues on appeal are addressed in the REMAND that follows the ORDER.  

An October 2014 rating decision granted an increased rating for residuals of fractured left rib, denied an increased rating for the left knee disability, and denied service connection for radiculopathy of the lower extremities, a thoracic spine disability, and a lumbar spine disability.  The record does not include a notice of disagreement with the decision. 

The October 2014 rating decision also denied entitlement to a total disability rating based on individual unemployability, in part, because the Veteran had not submitted a completed VA Form 21-8940.  This form was submitted in January 2015.  


FINDINGS OF FACT

1.  An unappealed rating decision issued in October 2006 denied service connection for hepatitis C.  

2.  The evidence added to the record subsequent to the October 2006 rating decision is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection or raise a reasonable possibility of substantiating the claim for service connection. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for hepatitis C.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  VAOPGCPREC 6-2014.  

The appellant was provided all required notice in January 2011, prior to the initial adjudication of the claims.

The record reflects that all service treatment records and available and relevant post-service medical evidence identified by the Veteran have been obtained, including the records associated with the Veteran's award of disability benefits by the Social Security Administration (SSA).  In this regard, the Board notes that the record includes the service treatment and examination records dated during the Veteran's service in the Army and the Army Reserve.  There do not appear to be any outstanding service records.  Neither the Veteran nor his representative has identified any outstanding, existing postservice evidence that could be obtained to substantiate a claim.  The Board is also unaware of any such evidence.  

Finally, the Board notes that VA has no duty to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented so the Board need not discuss the adequacy of any examination or opinion.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 463-64 (2007). 

Legal Criteria

Generally, a claim that has been denied in an unappealed decision may not be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

Entitlement to service connection for hepatitis C was denied in an October 2006 rating decisions because although there was treatment for a motor vehicle accident during service, evidence of major surgery and a tattoo during service, and allegations of a blood transfusion, the evidence failed to establish the existence of a relationship between hepatitis C and service.  The record at the time of the October 2006 decision included the medical record associated with the Veteran's Army service and medical records dated during the Veteran's Reserve service, including the medical records associated with the 1986 motor vehicle accident.  The Veteran was notified of the decision and his appellate rights but did not appeal.  

Evidence added to the record since the time of the October 2006 decision includes statements from the Veteran and medical records, to include post-surgery records, service personnel records, a May 2012 private medical evaluation record, and a 2013 VA examination record.  The Veteran's statements and histories and the treatment records added to the record are cumulative of previously considered evidence, which already reflected a postservice diagnosis of hepatitis; medical treatment, including an exploratory laparotomy, splenorrhaphy, and plastic surgery, after the 1986 motor vehicle accident; and the reported risk factors of a tattoo and blood transfusion.  The medical opinions are new but not material: neither is probative evidence of a relationship between the hepatitis C and service.  The private medical opinion reveals the determination that the hospital records do not support the Veteran's history of a blood transfusion during the 1986 hospitalization.  The VA examination record reveals the same determination.  

The Veteran's representative contends that VA should consider "the possibility" that the hepatitis C is due to unsanitized surgical instruments or equipment used during the 1986 surgery.  Although this is a new contention, the Board finds it is not "material."  The representative does not contend that the instruments were actually unsanitized or provide any competent evidence suggesting that the equipment was unsanitized, such as evidence of a history of unsanitized equipment at the surgical facility or evidence of a hepatitis C outbreak at the facility, and the Board finds the mere fact that unsanitized equipment is a potential risk factor for hepatitis C is not sufficient to warrant reopening, even after consideration of Shade

In sum, the evidence submitted since the last final denial is cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim or raise a possibility of substantiating that the hepatitis C is related to service.  The Board acknowledges that the threshold for reopening a claim is low, but it is a threshold nonetheless.  Shade, 24 Vet. App. at 110.  Thus, reopening of the claim is not warranted.  




ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for service connection for hepatitis C is denied. 


REMAND

At the Board hearing, the Veteran testified that his forehead scar is painful.  Objective evidence of pain was not found on earlier examinations of the scar.  Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine all disabling manifestations of the forehead scar.

In addition, an opinion is needed to determine whether the currently diagnosed cervical spine disability is related to service, to include the in-service parachute jumps.  Although there are opinions of record, the record is not sufficient to adjudicate the matter at this time.  

Further development is also needed on the claim of entitlement to an increased rating for a right knee disability.  The Veteran has alleged that the right knee disability renders him unemployable.  The unemployability component of the claim must be properly developed and then addressed by the originating agency.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Provide all required notice in response to the claim for a total rating based on individual unemployability due to the service-connected right knee disability.

2.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claims.   

3.  Then, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to determine the etiology of all cervical spine disorders present during the period of the claim.  

Based upon the review, the physician should provide an opinion with respect to each cervical spine disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's service.  The rationale for all opinions expressed must also be provided, with discussion of the parachute jumps performed during service.  If the physician is unable to provide any required opinion, he or she should explain why.

4.  Provide the Veteran with an examination by an examiner with sufficient expertise to determine the degree of severity of the service-connected forehead scar.  All pertinent evidence of record should be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include whether the scar is painful.

5.  Provide the Veteran with an examination by an examiner with sufficient expertise to determine the degree of severity of the service-connected right knee disability and its impact on the Veteran's employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  In addition, the examiner should be instructed to provide an opinion with supporting rationale concerning the impact of the right knee disability on the Veteran's employability, to include whether it is sufficient by itself to render him unemployable.

6.  Undertake any other indicated development.  

7.  Then, readjudicate the issues on appeal, to include entitlement to a total rating based on individual unemployability due to the service-connected right knee disability.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)





This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


